Citation Nr: 0319473	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
February 1946.  He was a prisoner of war (POW) of the 
Japanese Government from August 8, 1945 to September 12, 
1945. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts denying service connection for atrial 
fibrillation. 


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the Japanese 
Government.

2.  The veteran has a cardiac disorder which is causally 
related to his POW service.  


CONCLUSION OF LAW

Service connection for a cardiac disorder is warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(e), 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations codifying the law are found, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant what evidence is to be 
provided by the claimant, and what evidence VA will attempt 
to obtain on behalf of the claimant.

In this case, a complete grant of the benefit sought - 
service connection for a cardiovascular disorder - is hereby 
granted, and hence there is no reasonable possibility that 
additional development will further the veteran's claim.  

In August 2002 and thereafter in February 2003, the Board 
ordered further development of the appealed claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  On both occasions, the case 
was sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.  The EDU sent the 
veteran a letter each time informing him of the development 
being undertaken.  All such development requested has been 
completed. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9 (a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In light of the decision 
below, however, the Board finds that the veteran is not 
prejudiced by the undersigned's decision not to remand the 
case for initial readjudication by the RO.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Merits-Based Analysis - Claim for Service Connection

In order to establish service connection for a disability 
during a period of war, there must be objective evidence that 
establishes that the disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic disorder during service, 
or during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration there will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e).  

If a veteran, who was a POW for at least 30 days, had 
localized edema while imprisoned develops ischemic heart 
disease, such disease may be presumed to be service 
connected. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service medical records include a September 1945 repatriation 
survey and examination which notes that the veteran was 
repatriated two weeks prior to examination.  The report 
states that the veteran was held by the enemy for 
approximately one month after he and fellow airmen drifted on 
rafts for 6 1/2 days after bailing out of their crippled B29 
airplane over the Sea of Japan.  The veteran was confined by 
the Japanese at Hiroshima after an atomic bomb was dropped on 
that city on August 6, 1945.  A nutritional deficiency, as 
well as a history of being beaten by the enemy was noted on 
the repatriation survey/examination.  A heart abnormality was 
not found. 

At the appellant's January 1946 separation examination no 
heart disorder was diagnosed.

In September 1985, the veteran was seen for a POW protocol 
examination.  That study was negative for any heart disorder.

A March 1999 echocardiography study at the Lahey Clinic 
revealed a left axis deviation, complete right bundle branch 
block, premature atrial and ventricular beats, 
electrocardiographic and echocardiographic evidence of 
ischemia, and exercise-limiting cardiac response.  

An April 2000 VA cardiovascular examination noted the 
veteran's in-service history of drifting at sea for 
approximately six days followed by capture, beatings at the 
hand of the enemy, and little or no nutrition while confined.  
The veteran reported that during this period he felt dramatic 
swelling of the lower extremities from the feet up to the 
mid-thigh.  He reported that a fellow prisoner who was a 
physician told him that he had beriberi, and that physician 
administered a diuretic medication that produced dramatic 
relief of the edema.  He reported that following his 
repatriation he experienced no further recurrence of the 
lower extremity edema.  

In the April 2000 examination report, the examiner noted past 
findings to include the March 1999 Lahey Clinic examination 
and echocardiography report.  The examiner noted that the 
veteran's limitations were also caused by his 
emphysema/chronic obstructive pulmonary disease.  Following a 
physical examination the examiner assessed that the veteran's 
history of beriberi during wartime confinement was consistent 
with the narrated episode of dramatic edema and recovery by 
diuretics and nutrition.  The examiner assessed, in pertinent 
part, that the veteran currently had atrial fibrillation with 
moderately rapid AV response, of undetermined etiology, 
though presumably attributable to degeneration of the sinus 
node and AV conduction system.  

The claims folder contains treatment records including 
treatment at the Lahey Clinic in November 1999 for re-
evaluation of dyspnea and cardiac status.  The veteran's 
cardiac condition was consistent with the above findings.  
The appellant received continued pharmaceutical treatment.  

The veteran underwent another VA cardiac examination in 
November 2002, with his prisoner of war service in World War 
II noted.  Also noted was the veteran's history of atrial 
fibrillation since approximately 1999, though without 
syncope.  Following physical examination the clinical 
impression was in pertinent part, history of atrial 
fibrillation, on Coumadin, with an electrocardiogram showing 
a right bundle branch block.  

In May 2003, in response to Board questions, the VA examiner 
who conducted the November 2002 study assessed that the 
veteran did not currently have beriberi heart disease.  He 
did find, however, that the veteran suffered from beriberi 
while a prisoner of war, and that it is as likely as not that 
the appellant's service, including his term of captivity, 
contributed to his current cardiovascular disability.  

In this case, the veteran's self-described symptoms of lower 
extremity edema while a prisoner of war, with treatment 
therefore by a fellow prisoner physician, were deemed by the 
November 2002 examiner to be consistent with an assessment of 
beriberi.  Post-service records have established a 
cardiovascular disorder including ischemic heart disease, and 
right bundle branch block.  A VA examiner in May 2003 
assessed that it was as likely as not that there was a causal 
association between the veteran's POW experience and his 
current cardiovascular disability.  Without competent 
evidence against this opinion, and with favorable VA medical 
opinion supported by the veteran's status as a POW, service 
connection for cardiac disorder is warranted.


ORDER

Service connection for a cardiac disorder is granted.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


